           Case 5:18-md-02827-EJD Document 371 Filed 08/07/19 Page 1 of 6



 1   COTCHETT, PITRE & MCCARTHY, LLP          KAPLAN FOX & KILSHEIMER LLP
     Joseph W. Cotchett (SBN 36324)           Laurence D. King (SBN 206423)
 2   Mark C. Molumphy (SBN 168009)            Mario M. Choi (SBN 243409)
     Brian Danitz (SBN 247403)                350 Sansome Street, Suite 400
 3   Elle D. Lewis (SBN 238329)               San Francisco, CA 94104
     Gina Stassi (SBN 262263)                 Telephone: 415-772-4700
 4   Tyson Redenbarger (SBN 294424)           Facsimile: 415-772-4707
     San Francisco Airport Office Center      lking@kaplanfox.com
 5   840 Malcolm Road, Suite 200              mchoi@kaplanfox.com
     Burlingame, CA 94010
 6   Telephone: 650-697-6000                  KAPLAN FOX & KILSHEIMER LLP
     Facsimile: 650-697-05777                 Frederic S. Fox (pro hac vice)
 7   jcotchett@cpmlegal.com                   Donald R. Hall (pro hac vice)
     mmolumphy@cpmlegal.com                   David A. Straite (pro hac vice)
 8   bdanitz@cpmlegal.com                     850 Third Avenue
     elewis@cpmlegal.com                      New York, NY 10022
 9   gstassi@cpmlegal.com                     Telephone: 212-687-1980
     tredenbarger@cpmlegal.com                Facsimile: 212-687-7714
10                                            ffox@kaplanfox.com
                                              dhall@kaplanfox.com
11                                            dstraite@kaplanfox.com
     Interim Co-Lead Class Counsel
12

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN JOSE DIVISION
15
     IN RE: APPLE INC. DEVICE          CASE NO. 5:18-MD-02827-EJD
16   PERFORMANCE LITIGATION
                                       PLAINTIFFS’ REPLY IN SUPPORT OF
17                                     ADMINISTRATIVE MOTION TO WITHDRAW
                                       PUTATIVE CLASS REPRESENTATIVES AND
18                                     DISMISS CLAIMS WITHOUT PREJUDICE

19                                     Hon. Edward J. Davila
     THIS DOCUMENT ALSO RELATES        Courtroom 1, 5th Floor
20   TO:
21
     RODRIGUEZ V. APPLE, INC.
22   (CASE NO. 5:18-CV-03989-EJD)

23
24

25
26

27
28
     PLAINTIFFS’ REPLY ISO ADMIN. MOTION TO WITHDRAW PUTATIVE CLASS REPRESENTATIVES
     AND DISMISS CLAIMS WITHOUT PREJUDICE; CASE No. 5:18-md-2827-EJD
              Case 5:18-md-02827-EJD Document 371 Filed 08/07/19 Page 2 of 6




 1          There are more than 100 named plaintiffs in the Second Amended Complaint. Three of those

 2   named plaintiffs (Meghan Mesloh, Aja Johnson and Quinn Lewis) have become non-responsive.

 3   Counsel thus filed a motion to dismiss them without prejudice on July 25, 2019 (Dkt. No. 361). Apple

 4   opposed the motion on July 29, 2019(Dkt. No. 363) (“Opp”), arguing that the Court should deny the

 5   request to dismiss them, wait for Apple to attempt to depose them first, and then dismiss them. As

 6   Apple argued in the Opp, suing Apple “has consequences.” Opp. at 5. Thus, both sides want dismissal

 7   of these three plaintiffs, but Apple wants them to suffer the “consequences” first.

 8   A.     PLAINTIFFS’ ADMINISTRATIVE MOTION IS PROCEDURALLY PROPER

 9          Plaintiffs’ Administrative Motion is appropriate under Federal Rule of Civil Procedure 41

10   (“Rule 41”), which authorizes a plaintiff to dismiss an action, without a formal motion, before the

11   opposing party serves either an answer or a motion for summary judgment. See Fed. R. Civ. P.

12   41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (a plaintiff may dismiss his

13   action so long as the plaintiff files a notice of dismissal prior to the defendant's service of an answer or

14   motion for summary judgment (original emphasis); see also Tucker v. AstraZeneca Pharm., L.P., No.

15   C06-0544 TEH, 2006 WL 2092069, at *2 (N.D. Cal. July 26, 2006) (“Tucker”) (dismissal appropriate

16   by administrative motion even where the defendant has answered).

17          Apple’s Opp suggests that Plaintiffs should not have sought dismissal under the Northern

18   District’s rules permitting administrative motions. Yet, other Northern District courts follow this

19   practice. For example, In Tucker, Judge Henderson expressly found dismissal by administrative motion

20   was proper and dismissed three cases without prejudice. 2006 WL 2092069 at *2.1 Here, Plaintiffs

21   only seek to withdraw and dismiss the claims of three proposed class representatives. The case will

22   continue with all the other class representatives remaining in the case.

23          Conversely, Apple cites no case on point. Hess v. Astrazeneca, relied upon by Apple (Opp. at

24   1), is plainly distinguishable as it involved an “omnibus” request to dismiss eight separate cases. Hess

25   v. Astrazeneca Pharm., L.P., No. C 06-0572 PJH, 2006 WL 2092068, at *1 (N.D. Cal. July 26, 2006).

26   1
      The Tucker court denied a request to dismiss two other cases which had been transferred to a different
27   District and, therefore, the Court did not have jurisdiction over them. The administrative motion was
     nevetherless granted with respect to the three cases which remained in the Northern District of
28   California. 2006 WL 2092069, at *1.
                                                          -1-
     PLAINTIFFS’ REPLY ISO ADMIN. MOTION TO WITHDRAW PUTATIVE CLASS REPRESENTATIVES
     AND DISMISS CLAIMS WITHOUT PREJUDICE; CASE No. 5:18-md-2827-EJD
             Case 5:18-md-02827-EJD Document 371 Filed 08/07/19 Page 3 of 6




 1   The Hess court noted that it was unclear whether it had jurisdiction over all of the cases or whether all

 2   defendants were properly served with the administrative motion or provided an opportunity to respond

 3   to plaintiffs’ request. Id. None of those concerns are present here. Accordingly, as stated in Tucker, an

 4   administrative motion to dismiss claims without prejudice is procedurally appropriate.

 5   B.     APPLE’S CITED AUTHORITY SUPPORTS PLAINTIFFS

 6          When a party requests a dismissal, the primary issue is whether the defendant will suffer some

 7   “plain legal prejudice” as a result of the dismissal. Tucker, 2006 WL 2092069, at *1, citing Hamilton

 8   v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th Cir.1982). Here, Apple has not demonstrated

 9   that the requested dismissals of the three plaintiffs will result in any legal prejudice. Apple merely

10   asserts that it needs discovery from Mesloh, Johnson, and Lewis. Opp. at 3. However, Apple can seek

11   depositions through the Discovery Master if the circumstances warrant. Notably, the Opp does not

12   identify the specific discovery sought from these individuals or why they would have possession of

13   unique information such that Apple would be prejudiced without it. See In re Urethane Antitrust

14   Litig., No. 04-1616, 2006 WL 8096533, at *2 (D. Kan. June 9, 2006) (unconditional dismissal granted

15   where information may be obtained from the remaining class representatives). Apple vaguely argues

16   it needs this discovery because it suspects that there may be substantial conflicts (Opp. at 3); but does

17   not explain why such unidentified and hypothetical “conflicts” cannot be explored with the more than

18   ninety remaining Plaintiffs. This case is thus different than Fraley v. Facebook Inc., No. C 11-1726

19   LHK PSG, 2012 WL 555071, at *2-3 (N.D. Cal. Feb. 21, 2012) (Opp. at 1, 3) where the withdrawing

20   party was only one of four named plaintiffs and where Facebook identified specific allegations made

21   by the withdrawing plaintiff which it sought to test. The Fraley order is also distinguishable as it only

22   concerned the plaintiffs' motion for a protective order, and there was no discussion as to whether the

23   withdrawal was proper. Id.

24          Apple also cites Sherman v. Yahoo! Inc., 2015 WL 473270 (S.D. Cal. Feb. 5, 2015). Opp. at 5.

25   However, in Sherman the withdrawing plaintiff was the only named plaintiff for nearly two years and

26   the district court emphasized that “[a] court may, but need not, condition a Rule 41(a)(2) dismissal on

27   a plaintiff's deposition or production of discovery.” Id. at *7 (S.D. Cal. Feb. 5, 2015) (emphasis added).

28   See Roberts v. Electrolux Home Prods., Inc., 2013 WL 4239050, at *2 (declining to require discovery
                                                         -2-
     PLAINTIFFS’ REPLY ISO ADMIN. MOTION TO WITHDRAW PUTATIVE CLASS REPRESENTATIVES
     AND DISMISS CLAIMS WITHOUT PREJUDICE; CASE No. 5:18-md-2827-EJD
              Case 5:18-md-02827-EJD Document 371 Filed 08/07/19 Page 4 of 6




 1   as a condition of dismissal where withdrawal was sought before summary judgment or class

 2   certification, minimal resources were expended preparing for the plaintiffs’ depositions, and another

 3   plaintiff continued to represent the class). Indeed, the Ninth Circuit has long held that the decision to

 4   grant a voluntary dismissal under Rule 41(a)(2) is addressed to the sound discretion of the District

 5   Court. Hamilton, supra, 679 F.2d at 145. In this case, dismissing plaintiffs Johnson, Lewis, and

 6   Mesloh without prejudice to their inclusion as absent class members and without condition will not

 7   harm Apple’s legal interests, claims, or arguments.

 8       Apple argues that even if a client cannot be located, the attorney may not dismiss his action

 9   without consent. Opp. at 4 (citing Bowden v. Green, 128 Cal. App. 3d 65, 73 (1982)). While Bowden

10   was addressing the California state rules of civil procedure, the spirit of the rule and its logical

11   underpinnings apply here. That is why the motion only seeks to dismiss these three missing plaintiffs

12   without prejudice. Apple, in contrast, improperly demanded during the meet-and-confer process that

13   the dismissal be with prejudice as a condition for Apple’s consent, contrary to Bowden and the other

14   cases Apple now cites.

15       Apple also incorrectly argues that Cal. State Bar Formal Op. No. 2002-160 requires specific and

16   onerous steps to locate a missing client before moving to dismiss his claims, and that co-lead counsel

17   here should have followed them as a precondition to dimissal. Opp. at 4. But Apple selectively edits

18   the ethics opinion to serve its goals. Formal Op. 2002-160 in fact says there is “no definitive standard

19   governing efforts to locate missing clients” referring instead to Formal Op. 1989-111 which in turn

20   lists any number of procedures that might be used, including the procedures used here. Id. at 4.

21          Apple argues that dismissal should be deferred until Apple first deposes the three withdrawing

22   plaintiffs. These are two different issues. Plaintiffs’ motion does not seek to withdraw plaintiffs to

23   avoid depositions, and the parties’ can brief this in the normal course with the Discovery Master.

24   Apple’s alternative argument that the dismissals should be with prejudice is inexplicably punitive and

25   without legal support. “A dismissal under Rule 41(a)(2) normally is without prejudice, as explicitly

26   stated in that rule.” Smith v. Lenches, 263 F.3d 972, 976 (9th Cir. 2001); Fed. R. Civ. P. 41(a)(1)(2).

27   And as noted above, dismissing them without prejudice is more consistent with the very ethics opinions

28   Apple cites. See Formal Op. 2002-160, at 4 (citing Rule 3-700(A)(2) (duty to avoid prejudice).
                                                          -3-
     PLAINTIFFS’ REPLY ISO ADMIN. MOTION TO WITHDRAW PUTATIVE CLASS REPRESENTATIVES
     AND DISMISS CLAIMS WITHOUT PREJUDICE; CASE No. 5:18-md-2827-EJD
           Case 5:18-md-02827-EJD Document 371 Filed 08/07/19 Page 5 of 6




 1   DATED: August 7, 2019         COTCHETT, PITRE & MCCARTHY LLP
 2                                 By: /s/ Mark C. Molumphy
 3                                      Mark C. Molumphy
                                   Joseph W. Cotchett
 4                                 Mark C. Molumphy
                                   Brian Danitz
 5                                 Gina Stassi
                                   Tyson Redenbarger
 6

 7
     DATED: August 7, 2019         KAPLAN FOX & KILSHEIMER LLP
 8
                                   By: /s/ Laurence D. King
 9                                          Laurence D. King
                                   Laurence D. King
10                                 Mario Choi
11                                 Frederic S. Fox (pro hac vice)
                                   Donald R. Hall (pro hac vice)
12                                 David A. Straite (pro hac vice)

13                                 Interim Co-Lead Class Counsel
14

15

16

17

18
19

20
21

22
23

24

25

26

27

28
                                            -4-
     PLAINTIFFS’ REPLY ISO ADMIN. MOTION TO WITHDRAW PUTATIVE CLASS REPRESENTATIVES
     AND DISMISS CLAIMS WITHOUT PREJUDICE; CASE No. 5:18-md-2827-EJD
              Case 5:18-md-02827-EJD Document 371 Filed 08/07/19 Page 6 of 6



                                   ATTESTATION OF E-FILED SIGNATURE
 1

 2          I, Mark C. Molumphy, court-appointed interim lead counsel for the proposed Class, am the ECF

 3   user whose ID and password are being used to file the foregoing. In compliance with Civil L.R. 5-

 4   1(i)(3), I hereby attest that co-counsel have concurred in this filing.

 5
                                                            /s/ Mark C. Molumphy
 6                                                          MARK C. MOLUMPHY
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20
21

22
23

24

25

26

27

28
                                                          -5-
     PLAINTIFFS’ REPLY ISO ADMIN. MOTION TO WITHDRAW PUTATIVE CLASS REPRESENTATIVES
     AND DISMISS CLAIMS WITHOUT PREJUDICE; CASE No. 5:18-md-2827-EJD
